DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed July 25, 2022, is entered.  Applicant amended claims 1, 2, 12 and 13.  No new matter is entered.  Claims 1-20 remain pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Publication No. 2012/0082890).
With respect to claims 1 and 12, Dong teaches an electrolytic solution comprising a carbonate compound having a silicon-containing functional group represented by the following compound:

    PNG
    media_image1.png
    106
    198
    media_image1.png
    Greyscale
.  Paragraph 16.
Dong further teaches in the generic representation of this compound (Formula I or I-A) the spacer, indicated by R1, is an alkylene or an alkylene oxide, meaning the two are equivalent.  Paragraphs 9, 10 and 11.  Dong further teaches a compound falling within the requirements of general formula I or IA reduces the interfacial resistance and improves the power capabilities of lithium ion batteries when disposed in their electrolytic solution.  Paragraph 8.
	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use a C1 alkylene spacer in place of a C1 alkylene oxide spacer in the compound taught by Dong because Dong teaches the two are recognized equivalents and that such a compound reduces the interfacial resistance and improves the power capabilities of lithium ion batteries when disposed in their electrolytic solution.
	Dong’s compound meets the requirements of Formula II-C when δ’ is 0, R’2b is hydrogen, γ’ is 1, α’ is 1, R29 is a C1 alkylene and R’2a, R’2c and R’2d are methyl.
Dong further teaches an electrochemical device comprising the electrolytic solution described above, wherein the electrochemical device comprises a cathode, an anode, and a separate disposed between the anode and cathode.  Paragraphs 65 and 73.
	With respect to claims 4 and 15, Dong teaches the compound is present in an amount between about 0.5 to about 5 weight percent of the electrolyte.  Paragraph 10.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
(3)
Claims 2, 3, 7, 10, 11, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Publication No. 2012/0082890), as applied to claims 1, 4, 12 and 15 above, and further in view of Du et al. (CN 109244529 A).  The citations to Du refer to the previously-provided machine translation.
With respect to claims 2, 3, 13, and 14, Dong teaches the electrolytic solution and electrochemical device comprising the same and is silent as to whether they further comprise a compound represented in claims 2, 3, 13 or 14.
However, Du teaches 	compounds having the following structure:

    PNG
    media_image2.png
    105
    375
    media_image2.png
    Greyscale
.  Paragraph 13.
Compounds 1 and 2 correspond to compounds I-2 and I-8, respectively.  Furthermore, compounds 1 and 2 meet the requirements of claimed Formula (I-A).
	More specifically, when p and k are one, l, m, n and q are zero, R15 is methyl, R12 is a C1 alkylene, Rc, Rd and R16 are methyl, Du’s compound 1 is within the scope of Applicant’s Formula (I-A).
	Finally, when q and p are one, k, l, m and n are zero, Ra, Rb, Rc, Rd, R15 and R16 are methyl, Du’s compound 2 is within the scope of Applicant’s Formula (I-A).
	Du teaches the electrolytic solution comprising the silicon-substituted solvent has higher oxidation resistance, among other benefits.  Paragraph 9.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to further incorporate Du’s silicon-containing compounds into the electrolytic solution because they are associated with higher oxidation resistance, among other benefits.
	With respect to claims 7 and 18, modified Dong is silent as to whether the electrolytic solution and electrochemical device containing the same further comprises a compound represented by Formula IV-A.
However,  Du further teaches the electrolytic solution comprises ethylene carbonate, which is a cyclic carbonate meeting the requirements of Formula (IV-A) when R4 is a C2 alkylene group.  Paragraph 27.  Du teaches the weight percentage of the carbonate compound in the electrolytic solution is from 0.1% to 15% by mass in the electrolytic solution.  Paragraph 30.
	It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Dong and Du, as combined above, is the use of a known technique to improve a similar electrolytic solution in the same way.  Both Dong and Du are directed toward an electrolytic solution containing a carbonate compound having a silicon-containing functional group.  Du additionally teaches the electrolytic solution comprises ethylene carbonate.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use ethylene carbonate in Dong’s electrolyte because Du teaches this to be an effective electrolyte solvent, meaning the modification has a reasonable expectation of success.
	With respect to claims 10, 11 and 20, modified Dong is silent as to whether the electrolytic solution and electrochemical device containing the same further comprises a compound represented by Formula VI-A.
However, Du further teaches the electrolytic solution comprises a nitrile compound represented by the following structure:

    PNG
    media_image3.png
    52
    154
    media_image3.png
    Greyscale
.  Paragraphs 17, 19 and 21.
Du’s nitrile compound is 1,4-dicyano-2-butene, which meets the requirements of Formula (VI-A) when R61 is a C4 alkylene.  Du teaches the nitrile compounds is present in the electrolytic solution from 0.5% to 15% by mass in the electrolytic solution.  Paragraph 22.  Du teaches the combination of a silicon-substituted solvent and polynitrile-based compounds obtains a high-voltage electrolyte.  Paragraph 8.
	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate Du’s polynitrile compound into Dong’s electrolytic solution containing a silicon-substituted solvent because Du teaches doing so obtains a high-voltage electrolyte.
(4)
Claims 5, 6, 8, 9, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Publication No. 2012/0082890), as applied to claims 1, 4, 12 and 15 above, and further in view of Tokuda et al. (U.S. Publication No. 2013/0280622).
With respect to claims 5, 6, 16 and 17, Dong teaches the electrolytic solution and electrochemical device comprising the same but is silent as to whether it comprises a compound having a sulfur-oxygen double bond.
However, Tokuda, which deals with nonaqueous electrolytes for secondary batteries, teaches 1,3-propane sultone, which meets the requirements of Formula (III-11), is added to an electrolytic solution.  Paragraphs 164-168 and 350.  1,3-propane sultone meets the requirements for Formula (III-B) when R33 and R34 are C1-C6 alkylene groups containing an oxygen heteroatom.  Tokuda teaches the sultone compound is present in the electrolytic solution from 0.001% to 10% by mass in the electrolytic solution.  Paragraph 350.  Tokuda teaches this weight amount obtains improved effects concerning output characteristics, load characteristics, low-temperature characteristics, cycle characteristics and high-temperature storability.  Paragraph 350.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to include the sultone compound taught by Tokuda in Dong’s electrolytic solution because Tokuda teaches it improves the high-temperature storability, among other benefits.
With respect to claims 8, 9 and 19, Dong teaches the electrolytic solution and electrochemical device comprising the same but is silent as to whether it comprises terphenyl.
However, Tokuda further teaches terphenyl is added to an electrolytic solution as an overcharge inhibitor.  Paragraph 473.  Terphenyl meets the requirements of Formula (V-A) when the appropriate R groups are either hydrogen or a C6 aryl.  Tokuda teaches the terphenyl compound is present in the electrolytic solution from 0.01% to 5% by mass in the electrolytic solution.  Paragraph 474.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to add terphenyl to the electrolytic solution because Tokuda teaches it performs an overcharge inhibitor function.
(5)
Allowable Subject Matter
	Applicant is advised that claims directed toward the compound of Formula II-A would place the case in condition for allowance.
(6)
Response to Arguments
	Applicant’s arguments are moot in view of the new ground of rejection.  Applicant’s amendment necessitated the rejection.

(7)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759